13 A.3d 872 (2011)
205 N.J. 107
In the Matter of Ronald B. THOMPSON, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. D-44 September Term 2010, 067324
Supreme Court of New Jersey.
March 10, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-253 and DRB 10-254, concluding that RONALD B. THOMPSON of MARLTON, who was admitted to the bar of this State in 1990, should be censured for violating RPC 1.1(a) (gross neglect), PRC 1.3 (lack of diligence); RPC 1.4(b) (failure to keep client informed about status of case), and RPC 3.2 (failure to expedite litigation), and good cause appearing;
It is ORDERED that RONALD B. THOMPSON is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.